DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 12/02/2020, the following represents the changes from the previous claims: Claims 1, 3, 6, and 8-12 were amended and Claims 2 and 7 were canceled. Claims 1, 3-6, and 8-12 are presented for examination. 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 6, and 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hafner (US 2,273,706) in view of Ross et al. (US 6,481,383) and Slater (US 9,936,677).  
	a. Regarding claim 1, Hafner teaches a removable sleeved dog coat comprising a body stocking A having a top side, a left side 10, a right side 11, a head aperture 18, a pair of leg apertures 15, and a rear aperture, the top side having a zip aperture extending from the head aperture to the rear aperture [the garment is opened by moving the slide of the slide fastener forwardly of the garment to a point where it may be removed entirely with respect to one side member of the garment, thus permitting the garment to open, col. 2 lines 13- 17] the body stocking being configured to be worn on the torso of a dog with the front legs through the pair of leg apertures and the head through the head aperture; a principal zipper 20 coupled to the body stocking, the principal zipper being coupled to the zip aperture to open and alternatively close the zip aperture [the garment is opened by moving the slide of the slide fastener forwardly of the garment to a point where it may be removed entirely with respect to one side member of the garment, thus permitting the garment to open, col. 2 lines 13- 17]. 

	Ross teaches a first attachment mechanism coupled to body stocking 18 coupled adjacent the pair of leg apertures and the rear aperture [FIG. 2] and a pair of rear leg sleeves 16 each having a second attachment mechanism selectively engageable with the first attachment mechanism adjacent the rear aperture the pair of rear leg sleeves being configured to be worn on the rear legs of the dog [FIG. 1] and a pair of front leg sleeves 14 each having a third attachment mechanism selectively engageable with the first attachment mechanism adjacent the pair of leg apertures [FIGS. 1-2] and configured to be worn on the front legs of the dog [FIGS. 1-2] for the purpose of providing a garment for pets that includes leg covers and leg cover fasteners for minimizing the distribution of hair from the pet while maximizing comfort for the pet. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dog coat taught by Hafner to include a first attachment mechanism coupled to the body stocking adjacent the pair of leg apertures and the rear aperture and a pair of rear leg sleeves each having a second attachment mechanism selectively engageable with the first attachment mechanism adjacent the rear aperture and configured to be worn on the rear legs of the dog and a pair of front leg sleeves each having a third attachment mechanism selectively engageable with the first attachment mechanism adjacent the pair of leg apertures and configured to be worn on the front legs of the dog as taught by Ross because doing so would have provided a garment for pets that includes leg covers and leg cover fasteners for minimizing the distribution of hair from the pet while maximizing comfort for the pet.

Slater teaches a plurality of foot straps 61 coupled to each of the pair of rear leg sleeves 60c, 60d and the pair of front leg sleeves 60a, 60b and configured to adjustably secure proximal the paws of the dog [As shown, for example, in FIG. 1, in certain embodiments, each of the footwear elements 60 may include one or more securing members, such as securing straps 61, which secure the footwear elements 60 to the dog's legs and feet using, for example, hook-and-loop fasteners, col. 10 lines 34-38] for the purpose of providing a dog coat that includes a plurality of foot straps which secure the sleeves to the dog's legs and feet. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dog coat taught by Hafner in view of Ross to include a plurality of foot straps coupled to each of the pair of rear leg sleeves and the pair of front leg sleeves and configured to adjustably secure proximal the paws of the dog as taught by Slater because doing so would have provided a dog coat that includes a plurality of foot straps which secure the sleeves to the dog's legs and feet.
b. Regarding claim 6, Hafner in view of Ross and Slater teaches (references to Ross) the removable sleeved dog coat of claim 1 having the first, second, and third attachment mechanism [FIGS. 1-2]. Hafner in view of Ross and Slater does not specifically teach the first, second, and third attachment mechanism being zippers. 
Slater teaches the first, second, and third attachment mechanism 41 being zippers [connecting elements 41 may include any other suitable device configured to removably attach one or both ends of the coupling mechanisms 40 to the body component 10 or the footwear elements 60. For example, the connecting elements 41 may include zippers, grommets, buttons, rivets, buckles, hook-and-loop fasteners, D-rings, S-hooks, carabiners, and other suitable fasteners as known to one of ordinary skill in the art, col. 6 lines 24-28] for the purpose of providing for removably attaching the attachment mechanism to the body stocking or sleeves with suitable fasteners known to one of ordinary skill in the art. 

c. Regarding claim 8, Hafner in view of Ross and Slater teaches (references to Slater) the removable sleeved dog coat of claim 1 having foot strap 61 being an adjustable hook-and-loop fastener [As shown, for example, in FIG. 1, in certain embodiments, each of the footwear elements 60 may include one or more securing members, such as securing straps 61, which secure the footwear elements 60 to the dog's legs and feet using, for example, hook-and-loop fasteners, col. 10 lines 34-38].
	d. Regarding claim 9, Hafner in view of Ross and Slater teaches (references to Hafner) the removable sleeved dog coat of claim 1 having body stocking A. Hafner further teaches body stocking A being a stretchable knit material, the stretchable knit material being configured to hug the torso of the dog and to stretch with the dog’s movements [the elastic or stretchable underbody section performs two functions as follows: First, it provides a snug fit for the garment and, second, it permits to a limited extent, individual movement of the side members, col. 2 lines 30-35].
e. Regarding claim 10, Hafner in view of Ross and Slater teaches (references to Ross) the removable sleeved dog coat of claim 1 having the pair of rear leg sleeves 16 and front leg sleeves 14. Hafner in view of Ross and Slater does not specifically teach each of the pair of rear leg sleeves and the pair of front leg sleeves having a double-walled construction. Slater teaches each of the pair of rear leg sleeves 60c, 60d and the pair of front leg sleeves 60a, 60b having a double-walled construction [one portion 62 of the footwear elements 60 may be made from a first material, such as elastic webbing, while another portion 63 of the footwear elements 60 may be made from or covered in a second, heavy-duty material, col. 11 lines 2-6] for the purpose of providing dog coat sleeves with enhanced durability that will not tear easily or at all. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dog coat taught by Hafner in view of Ross and Slater to include each of the pair of rear leg sleeves and the pair of front leg sleeves having a double-walled construction as .

4. 	Claims 3 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hafner (US 2,273,706) in view of Ross et al. (US 6,481,383), Slater (US 9,936,677), and Rivera-Brutto (US Patent Publication 2012/0247399).  
a. Regarding claim 3, Hafner in view of Ross and Slater teaches (references to Ross) the removable sleeved dog coat of claim 1 having the first and second attachment mechanisms [FIGS. 1-2].  
Hafner in view of Ross and Slater does not specifically teach the first attachment mechanism comprising a pair of right rear attachments, a pair of left rear attachments, a set of four left front attachments, and a set of four right front attachments, the second attachment mechanism comprising a pair of outer straps to engage either the pair of right rear attachments or the pair of left rear attachments, the third attachment mechanism being a set of four front sleeve attachments to engage either the set of four right front attachments or the set of four left front attachments.
Ross teaches the first attachment mechanism comprising a pair of right rear attachments 40, a pair of left rear attachments [snap fasteners 40 may be provided along elasticized section 34 for attachment of a rear leg protector, col. 4 lines 4-5], a set of four left front attachments 42, and a set of four right front attachments [snap fasteners 42 or other fastening means may be provided at a front section of back panel 18 and on gusset 24 for attachment of a front leg protector, col. 4 lines 5-8] the second attachment mechanism comprising a pair of outer straps 36 to engage either the pair of right rear attachments or the pair of left rear attachments, the third attachment mechanism being a set of four front sleeve attachments 42 to engage either the set of four right front attachments or the set of four left front attachments for the purpose of providing a garment for pets that includes leg covers and leg cover fasteners for minimizing the distribution of hair from the pet while maximizing comfort for the pet. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dog coat taught by Hafner in view of Ross and Slater to include the first attachment mechanism comprising a pair of right rear attachments, a pair of left rear attachments, a set of four left front attachments, and a set of four right front attachments, the second attachment 
Hafner in view of Ross and Slater does not specifically teach an inner strap to engage a rear underbelly attachment. Rivera-Brutto teaches inner strap 110 to engage rear underbelly attachment 120 [strap 110 forms a belly support member and is provided with complementary hook and loop fastener segments 120 at the strap's forward end [0033]] for the purpose of providing for holding and maintaining a protective sleeve in place on a dog's leg. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dog coat taught by Hafner in view of Ross and Slater to include an inner strap to engage a rear underbelly attachment as taught by Rivera-Brutto because doing so would have provided for holding and maintaining a protective sleeve in place on a dog's leg.
b. Regarding claim 5, Hafner in view of Ross, Slater, and Rivera-Brutto teaches (references to Ross) the removable sleeved dog coat of claim 3 having the first, second, and third attachment mechanism being snaps [snap fasteners 40 may be provided along elasticized section 34 for attachment of a rear leg protector, col. 4 lines 4-5; snap fasteners 42 or other fastening means may be provided at a front section of back panel 18 and on gusset 24 for attachment of a front leg protector, col. 4 lines 5-8].

5. 	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hafner (US 2,273,706) in view of Ross et al. (US 6,481,383), Slater (US 9,936,677), Rivera-Brutto (US Patent Publication 2012/0247399), and Koll (8,707,910).
a. Regarding claim 4, Hafner in view of Ross, Slater, and Rivera-Brutto teaches (references to Ross) the removable sleeved dog coat of claim 3 having the first, second, and third attachment mechanism [FIGS. 1-2]. Hafner in view of Ross, Slater, and Rivera-Brutto does not specifically teach the first, second, and third attachment mechanism being hook-and-loop fasteners. Koll 66 being hook-and-loop fasteners [connectors 66 may comprise snaps, hook and loop fasteners, or the like, col. 2 lines 65-66] for the purpose of providing a plurality of hook-and-loop fasteners to releasably couple the leg sleeves to the body stocking and enable an owner to cover only those legs of the pet that are so desired such that all, some, or none of the sleeves are coupled to the body stocking at one time. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dog coat taught by Hafner in view of Ross, Slater, and Rivera-Brutto to include the first, second, and third attachment mechanism being hook-and-loop fasteners as taught by Koll because doing so would have provided a plurality of hook-and-loop fasteners to releasably couple the leg sleeves to the body stocking and enable an owner to cover only those legs of the pet that are so desired such that all, some, or none of the sleeves are coupled to the body stocking at one time.  

6. 	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hafner (US 2,273,706) in view of Ross et al. (US 6,481,383), Rivera-Brutto (US Patent Publication 2012/0247399), Slater (US 9,936,677), and Koll (8,707,910).
a. Regarding claim 11, Hafner teaches a removable sleeved dog coat comprising a body stocking A having a top side, a left side 10, a right side 11, a head aperture 18, a pair of leg apertures 15, and a rear aperture, the top side having a zip aperture extending from the head aperture to the rear aperture [the garment is opened by moving the slide of the slide fastener forwardly of the garment to a point where it may be removed entirely with respect to one side member of the garment, thus permitting the garment to open, col. 2 lines 13- 17], the body stocking being configured to be worn on the torso of a dog with the front legs through the pair of leg apertures and the head through the head aperture, the body stocking being a stretchable knit material configured to hug the torso of the dog and to stretch with the dog’s movements [the elastic or stretchable underbody section performs two functions as follows: First, it provides a snug fit for the garment and, second, it permits to a limited extent, individual movement of the side members, col. 2 lines 30-35]; a principal zipper 20 coupled to the body stocking and zip aperture to open and alternatively close the zip aperture [the garment is opened by moving the slide of the slide fastener forwardly of the garment to a point where it may be removed entirely with respect to one side member of the garment, thus permitting the garment to open, col. 2 lines 13- 17].
Hafner does not specifically teach a first attachment mechanism coupled to the body stocking comprising a set of four left front attachments and a set of four right front attachments coupled adjacent the pair of leg apertures and a pair of right rear attachments, a pair of left rear attachments coupled adjacent the rear aperture; a pair of rear leg sleeves, each of the pair of rear leg sleeves having second attachment mechanism, the second attachment mechanism comprising a pair of outer straps to engage either the pair of right rear attachments or the pair of left rear attachments, the pair of rear leg sleeves being configured to be worn on the rear legs of the dog; a pair of front leg sleeves, each of the pair of front leg sleeves having a third attachment mechanism being a set of four front sleeve attachments to engage either the set of four right front attachments or the set of four left front attachments, the pair of front leg sleeves being configured to be worn on the front legs of the dog. 
Ross teaches a first attachment mechanism coupled to body stocking 18 comprising a set of four left front attachments 42 and a set of four right front attachments [snap fasteners 42 or other fastening means may be provided at a front section of back panel 18 and on gusset 24 for attachment of a front leg protector, col. 4 lines 5-8] coupled adjacent a pair of leg apertures and a pair of right rear attachments 40, a pair of left rear attachments [snap fasteners 40 may be provided along elasticized section 34 for attachment of a rear leg protector, col. 4 lines 4-5] coupled adjacent a rear aperture; a pair of rear leg sleeves 16 each having second attachment mechanism comprising a pair of outer straps 36 to engage either the pair of right rear attachments or the pair of left rear attachments, the pair of rear leg sleeves being configured to be worn on the rear legs of the dog; a pair of front leg sleeves 14 each having a third attachment mechanism being a set of four front sleeve attachments 42 to engage either the set of four right front attachments or the set of four left front attachments configured to be worn on the front legs of the dog for the purpose of providing a garment for pets that includes leg covers and leg cover fasteners for minimizing the distribution of hair from the pet while maximizing comfort for the pet. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dog coat taught by Hafner to include a first attachment mechanism coupled to the body stocking comprising a set of four left front attachments and a set of four right front attachments 
 Hafner in view of Ross does not specifically teach an inner strap to engage the rear underbelly attachment coupled adjacent the rear aperture. Rivera-Brutto teaches inner strap 110 to engage rear underbelly attachment 120 [strap 110 forms a belly support member and is provided with complementary hook and loop fastener segments 120 at the strap's forward end [0033]] for the purpose of providing for holding and maintaining a protective sleeve in place on a dog's leg. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dog coat taught by Hafner in view of Ross to include an inner strap to engage a rear underbelly attachment as taught by Rivera-Brutto because doing so would have provided for holding and maintaining a protective sleeve in place on a dog's leg.
Hafner in view of Ross and Rivera-Brutto does not specifically teach a plurality of foot straps coupled to each of the pair of rear leg sleeves and the pair of front leg sleeves, each of the plurality of foot straps being configured to adjustably secure each of the pair of rear leg sleeves and the pair of front leg sleeves proximal a respective paw of the dog, the foot strap is a hook-and-loop fastener, wherein each of the pair of rear leg sleeves and the pair of front leg sleeves has a double-walled construction.
  Slater teaches a plurality of foot straps 61 being hook-and-loop fasteners coupled to each of the pair of rear leg sleeves 60c, 60d and the pair of front leg sleeves 60a, 60b and configured to adjustably secure each of the pair of rear leg sleeves and the pair of front leg sleeves proximal a respective paw of [As shown, for example, in FIG. 1, in certain embodiments, each of the footwear elements 60 may include one or more securing members, such as securing straps 61, which secure the footwear elements 60 to the dog's legs and feet using, for example, hook-and-loop fasteners, col. 10 lines 34-38] wherein each of the pair of rear leg sleeves 60c, 60d and the pair of front leg sleeves 60a, 60b has a double-walled construction [one portion 62 of the footwear elements 60 may be made from a first material, such as elastic webbing, while another portion 63 of the footwear elements 60 may be made from or covered in a second, heavy-duty material, col. 11 lines 2-6] for the purpose of providing a dog coat that includes a plurality of foot straps which secure the sleeves to the dog's legs and feet and dog coat sleeves with enhanced durability that will not tear easily or at all. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dog coat taught by Hafner in view of Ross and Rivera-Brutto to include a plurality of foot straps coupled to each of the pair of rear leg sleeves and the pair of front leg sleeves, each of the plurality of foot straps being configured to adjustably secure each of the pair of rear leg sleeves and the pair of front leg sleeves proximal a respective paw of the dog, the foot strap is a hook-and-loop fastener, wherein each of the pair of rear leg sleeves and the pair of front leg sleeves has a double-walled construction as taught by Slater because doing so would have provided a dog coat that includes a plurality of foot straps which secure the sleeves to the dog's legs and feet and dog coat sleeves with enhanced durability that will not tear easily or at all.
Hafner in view of Ross, Rivera-Brutto and Slater does not specifically teach each of the first, second, and third attachment mechanism is a hook-and-loop fastener. Koll teaches first, second, and third attachment mechanism 66 being hook-and-loop fasteners [connectors 66 may comprise snaps, hook and loop fasteners, or the like, col. 2 lines 65-66] for the purpose of providing a plurality of hook-and-loop fasteners to releasably couple the leg sleeves to the body stocking and enable an owner to cover only those legs of the pet that are so desired such that all, some, or none of the sleeves are coupled to the body stocking at one time. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dog coat taught by Hafner in view of Ross, Rivera-Brutto and Slater to include the first, second, and third attachment mechanism being hook-and-loop fasteners  as taught by Koll because doing so would have provided a plurality of hook-and-.

7. 	Claims 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hafner (US 2,273,706) in view of Ross et al. (US 6,481,383), Rivera-Brutto (US Patent Publication 2012/0247399), and Slater (US 9,936,677).
 a. Regarding claim 12, Hafner teaches a removable sleeved dog coat comprising a body stocking A having a top side, a left side 10, a right side 11, a head aperture 18, a pair of leg apertures 15, and a rear aperture, the top side having a zip aperture extending from the head aperture to the rear aperture [the garment is opened by moving the slide of the slide fastener forwardly of the garment to a point where it may be removed entirely with respect to one side member of the garment, thus permitting the garment to open, col. 2 lines 13- 17], the body stocking being configured to be worn on the torso of a dog with the front legs through the pair of leg apertures and the head through the head aperture, the body stocking being a stretchable knit material configured to hug the torso of the dog and to stretch with the dog’s movements [the elastic or stretchable underbody section performs two functions as follows: First, it provides a snug fit for the garment and, second, it permits to a limited extent, individual movement of the side members, col. 2 lines 30-35]; a principal zipper 20 coupled to the body stocking and zip aperture to open and alternatively close the zip aperture [the garment is opened by moving the slide of the slide fastener forwardly of the garment to a point where it may be removed entirely with respect to one side member of the garment, thus permitting the garment to open, col. 2 lines 13- 17].
Hafner does not specifically teach a first attachment mechanism coupled to the body stocking comprising a set of four left front attachments and a set of four right front attachments coupled adjacent the pair of leg apertures and a pair of right rear attachments, a pair of left rear attachments coupled adjacent the rear aperture; a pair of rear leg sleeves, each of the pair of rear leg sleeves having second attachment mechanism, the second attachment mechanism comprising a pair of outer straps to engage either the pair of right rear attachments or the pair of left rear attachments, the pair of rear leg sleeves 
Ross teaches a first attachment mechanism coupled to body stocking 18 comprising a set of four left front attachments 42 and a set of four right front attachments [snap fasteners 42 or other fastening means may be provided at a front section of back panel 18 and on gusset 24 for attachment of a front leg protector, col. 4 lines 5-8] coupled adjacent a pair of leg apertures and a pair of right rear attachments 40, a pair of left rear attachments [snap fasteners 40 may be provided along elasticized section 34 for attachment of a rear leg protector, col. 4 lines 4-5] coupled adjacent a rear aperture; a pair of rear leg sleeves 16 each having second attachment mechanism comprising a pair of outer straps 36 to engage either the pair of right rear attachments or the pair of left rear attachments, the pair of rear leg sleeves being configured to be worn on the rear legs of the dog; a pair of front leg sleeves 14 each having a third attachment mechanism being a set of four front sleeve attachments 42 to engage either the set of four right front attachments or the set of four left front attachments configured to be worn on the front legs of the dog for the purpose of providing a garment for pets that includes leg covers and leg cover fasteners for minimizing the distribution of hair from the pet while maximizing comfort for the pet. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dog coat taught by Hafner to include a first attachment mechanism coupled to the body stocking comprising a set of four left front attachments and a set of four right front attachments coupled adjacent the pair of leg apertures and a pair of right rear attachments, a pair of left rear attachments coupled adjacent the rear aperture; a pair of rear leg sleeves, each of the pair of rear leg sleeves having second attachment mechanism, the second attachment mechanism comprising a pair of outer straps to engage either the pair of right rear attachments or the pair of left rear attachments, the pair of rear leg sleeves being configured to be worn on the rear legs of the dog; a pair of front leg sleeves, each of the pair of front leg sleeves having a third attachment mechanism being a set of four front sleeve attachments to engage either the set of four right front attachments or the set of four left front attachments, the pair of front leg sleeves being configured to be worn on the front legs of the dog as 
 Hafner in view of Ross does not specifically teach an inner strap to engage the rear underbelly attachment coupled adjacent the rear aperture. Rivera-Brutto teaches inner strap 110 to engage rear underbelly attachment 120 [strap 110 forms a belly support member and is provided with complementary hook and loop fastener segments 120 at the strap's forward end [0033]] for the purpose of providing for holding and maintaining a protective sleeve in place on a dog's leg. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dog coat taught by Hafner in view of Ross to include an inner strap to engage a rear underbelly attachment as taught by Rivera-Brutto because doing so would have provided for holding and maintaining a protective sleeve in place on a dog's leg.
Hafner in view of Ross and Rivera-Brutto does not specifically teach the first, second, and third attachment mechanism being zippers and a plurality of foot straps coupled to each of the pair of rear leg sleeves and the pair of front leg sleeves, each of the plurality of foot straps being configured to adjustably secure each of the pair of rear leg sleeves and the pair of front leg sleeves proximal a respective paw of the dog, the foot strap is a hook-and-loop fastener, wherein each of the pair of rear leg sleeves and the pair of front leg sleeves has a double-walled construction.
Slater teaches first, second, and third attachment mechanism 41 being zippers [connecting elements 41 may include any other suitable device configured to removably attach one or both ends of the coupling mechanisms 40 to the body component 10 or the footwear elements 60. For example, the connecting elements 41 may include zippers, grommets, buttons, rivets, buckles, hook-and-loop fasteners, D-rings, S-hooks, carabiners, and other suitable fasteners as known to one of ordinary skill in the art, col. 6 lines 24-28] and a plurality of foot straps 61 being a hook-and-loop fastener coupled to each of the pair of rear leg sleeves 60c, 60d and the pair of front leg sleeves 60a, 60b and configured to adjustably secure each of the pair of rear leg sleeves and the pair of front leg sleeves proximal a respective paw of the dog [As shown, for example, in FIG. 1, in certain embodiments, each of the footwear elements 60 may include one or more securing members, such as securing straps 61, which secure the footwear elements 60 to the dog's legs and feet using, for example, hook-and-loop fasteners, col. 10 lines 34-38] wherein each of the pair of rear leg sleeves 60c, 60d and the pair of front leg sleeves 60a, 60b has a double-walled construction [one portion 62 of the footwear elements 60 may be made from a first material, such as elastic webbing, while another portion 63 of the footwear elements 60 may be made from or covered in a second, heavy-duty material, col. 11 lines 2-6] for the purpose of providing a dog coat that includes a plurality of foot straps which secure the sleeves to the dog's legs and feet and dog coat sleeves with enhanced durability that will not tear easily or at all. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dog coat taught by Hafner in view of Ross and Rivera-Brutto to include the first, second, and third attachment mechanism being zippers and a plurality of foot straps coupled to each of the pair of rear leg sleeves and the pair of front leg sleeves, each of the plurality of foot straps being configured to adjustably secure each of the pair of rear leg sleeves and the pair of front leg sleeves proximal a respective paw of the dog, the foot strap is a hook-and-loop fastener, wherein each of the pair of rear leg sleeves and the pair of front leg sleeves has a double-walled construction as taught by Slater because doing so would have provided a dog coat that includes a plurality of foot straps which secure the sleeves to the dog's legs and feet and dog coat sleeves with enhanced durability that will not tear easily or at all.

Response to Arguments
8.	Applicant’s arguments from the response filed on 12/02/2020, see page 8, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:
(1)	Claim 1 requires foot straps coupled to each of the front and rear legs to secure the front and rear legs near the respective paws of the animal. The rejection cites to the straps 61 of Slater. However, these straps are not coupled to leg sleeves and do not secure leg sleeves. The straps 61 are specifically on separate boot sections covering the paws. Thus, one of ordinary skill in the art view the collective teaching of the cited references would not find it obvious to make modifications to meet the claim limitations having foot straps securing the leg sleeves proximate to respective paws.
	Examiner respectfully disagrees. Ross teaches a pair of rear leg sleeves 16 and a pair of front leg sleeves 14. Slater teaches rear leg sleeves 60c, 60d and front leg sleeves 60a, 60b as rear leg sleeves 60c, 60d and front leg sleeves 60a, 60b are secured to the dog's legs [securing straps 61, which secure the footwear elements 60 to the dog's legs, col. 10 lines 34-38]. Slater further teaches a plurality of foot straps 61 coupled to each of the pair of rear leg sleeves 60c, 60d and the pair of front leg sleeves 60a, 60b and configured to adjustably secure proximal the paws of the dog [As shown, for example, in FIG. 1, in certain embodiments, each of the footwear elements 60 may include one or more securing members, such as securing straps 61, which secure the footwear elements 60 to the dog's legs and feet using, for example, hook-and-loop fasteners, col. 10 lines 34-38] for providing a plurality of foot straps which secure the sleeves to the dog's legs and feet. Although the cited reference is different from the invention claimed, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference. No special definition of “leg sleeve” is found in the present specification, and, absent a special definition, Examiner is obligated to take the broadest reasonable interpretation not in conflict with the specification. It is noted that the feature upon which applicant relies (i.e., “leg sleeve”) has been given its broadest reasonable interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner respectfully disagrees with applicant’s interpretation of, “leg sleeve,” which states/seems to imply that leg sleeves must not cover paws. However, the specification is silent as to leg sleeves covering paws; the specification does not prohibit such an interpretation; therefore, Examiner's interpretation is both reasonable and not in conflict with the specification, and the limitation is met by the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643